Sunshine Bank Press Release For Immediate Release Contact: Andrew S. Samuel President and Chief Executive Officer (813)659-8622 Sunshine Bancorp, Inc. Reports Fourth Quarter and Year End 2014 Financial Results Plant City, FL- February 3, 2015-Sunshine Bancorp, Inc. (the “Company”) (NASDAQ: SBCP), the holding company for Sunshine Bank (the “Bank”), has released its unaudited financial statements for the full year and fourth quarter of 2014. Net income (loss) reported for the full year ended December 31, 2014 was ($2.5) million compared to $141,000 for 2013. During the fourth quarter of 2014 management took steps to solidify the balance sheet and prepare the franchise for growth in 2015.In a desire to enhance the Bank’s asset quality, a sale of select credits was initiated during the fourth quarter.In December 2014, $2.1 million in loan balances were sold.A remaining principal balance of $2.9 million was transferred to held for sale at year end at a net amount of $1.8 million. The total balances of loans sold was $5.0 million.The provision for loan losses for the full year 2014 was $2.5 million compared to no provision expense for the full year 2013.Nonperforming assets to total assets was 1.20% at the end of 2014 compared to 2.61% in the linked quarter and 2.70% as of December 31, 2013.The allowance for loan losses was strengthened to 193% of non-performing loans at December 31, 2014 compared to 45% at December 31, 2013. Salary and benefit expense for 2014 was $4.6 million compared to $3.5 million in 2013. The increase in salary and benefit expense was due to the addition of key Bank employees in critical areas such as commercial lending, risk management, credit and information technology.In addition, the fourth quarter included one-time expenses associated with early retirement offerings and expenses associated with the Bank’s new Employee Stock Ownership Plan. Page 2 of 6 Andrew Samuel, President and CEO, commented, “The fourth quarter was an important transition quarter for our company.We are very excited about our improved credit metrics and the strong foundation in place.This foundation is critical to our future growth plans in 2015 and beyond.” Net interest income increased $224,000 to $5.9 million for 2014 as compared to 2013 as a result of increased income on securities and a decrease in interest expense on deposits. Total assets amounted to $229.8 million at December 31, 2014 compared to $194.4 million at December 31, 2013.The asset growth came primarily from growth in the securities portfolio through the investment of conversion proceeds.The duration on these investments has been kept short in order to allow for future deployment into commercial loan growth.Over the same time period, loans were down $2.6 million.The 2014 fourth quarter loan sales contributed to a loan balance reduction of $5.0 million.Total deposits were $163.9 million at December 31, 2014 compared to $164.9 million at December 31, 2013. Stockholders’ equity increased $35.1 million to $61.6 million at December 31, 2014 compared to December 31, 2013.The increase in stockholders’ equity was the result of the net proceeds from the mutual-to-stock conversion which was completed in July 2014.Sunshine Bank exceeds the well-capitalized levels with a December 31, 2014 leverage ratio of 17% compared to 13% at December 31, 2013. Page 3 of 6 Forward Looking Statements This news release contains forward-looking statements within the meaning of the federal securities laws. Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results. These forward-looking statements, indentified by words such as “will,” “expected,” “believe,” and “prospects,” involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein. These risks and uncertainties involve general economic trends and changes in interest rates, increased competition, changes in consumer demand for financial services, the possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, and market disruptions. The Company undertakes no obligation to release revisions to these forward-looking statements publicly to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required to be reported under the rules and regulations of the Securities and Exchange Commission. About Sunshine Bancorp, Inc. Sunshine Bancorp, Inc. was formed in 2014 as the holding company for Sunshine Bank. The company was first organized in 1954 in Plant City.In 2014 after converting from the mutual form of organization to the stock form, the current name of Sunshine Bank was adopted. Operations are conducted from the main office in Plant City, Florida and 4 additional offices in Hillsborough and Pasco County. The Company provides financial services to individuals, families and businesses primarily located in Hillsborough County and Pasco County, Florida. Sunshine’s common stock is traded on the NASDAQ Capital Market under the symbol “SBCP.” For further information, visit the Company website www.sunshinestatefederal.com. Page 4 of 6 Sunshine Bancorp, Inc. Consolidated Balance Sheet (Unaudited)(Dollars in thousands, except per share information) December 31, December 31, Assets: Cash and due from banks $ $ Interest-earning deposits with bank Federal funds sold Cash and cash equivalents Time deposits with bank Securities held to maturity Loans held for sale - Loans, net of unearned income Less: Allowance for loan losses Loans, net Premises and equipment Federal Home Loan Bank stock, at cost Cash surrender value of bank-owned life insurance Accrued interest receivable Other real estate owned 41 Other assets TOTAL ASSETS $ $ Liabilities: Noninterest-bearing accounts $ $ NOW accounts Money-market deposit accounts Savings accounts Time Deposits Total Deposits Interest Payable 3 3 Other Borrowed Money - - Other Liabilities Total Liabilities Common Stock, $.01 par value, 50,000,000 shares authorized, 4,232,000 share issued and outstanding at December 31, 2014 42 - Additional Paid in Capital - Retained income Unearned Employee Stock Ownership Plan shares ) - Total Stockholders' equity Total Liabilities and Stockholders' Equity $ $ Page 5 of 6 Sunshine Bancorp, Inc. Consolidated Statement of Operations (Unaudited) (In thousands) Year Ended Three Months Ended 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Interest Income: Loans $ Securities Other 25 28 Total Interest Income Interest Expense: Interest expense - deposit accounts 68 86 Total Interest Expense 68 86 Net Interest Income Provision For Loan Losses - - Net Interest Income (loss) after provision for loan losses ) Noninterest income: Fees and service charges on deposit accounts Fees and charges on loans 66 75 15 16 Gain/(loss) on sale of other real estate owned ) 3 ) - Income from bank-owned life insurance 30 30 Other 62 46 12 Total noninterest income (4
